           Case 1:20-cv-00927-AWI-EPG Document 9 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   JOHN ROCHA, as an individual and on                CASE NO. 1:18-CV-1550 AWI SAB
     behalf of all other similarly situated non-
 9   exempt and current employees,
                                                        ORDER REGARDING RULE 41(a)(1)
10                         Plaintiff                    STIPULATION
11                  v.
                                                        (Doc. No. 7)
12   MCDONALDS’S RESTAURANTS OF
     CALIFORNIA, INC., et cet.,
13
                           Defendants
14

15

16         This is a putative class action lawsuit brought by Plaintiff John Rocha (“Rocha”) against
17 Defendants McDondald’s Restaurants of California, Inc. and McDonald’s USA, LLC

18 (“McDonalds”). On December 2, 2020, the parties filed a Rule 41(a)(1)(A)(ii) stipulation to

19 dismiss this matter with prejudice. See Doc. No. 7. The stipulation states that there was a

20 negotiated settlement in a state court class action case in Los Angeles County (Sanchez v.

21 McDonald’s Restaurants of California BC499888), the stipulation was reached on October 5,

22 2020, and that Rocha is a member of the Sanchez class.

23         Generally, Fed. R. Civ. P. 23(e) requires court to approve a proposed voluntary dismissal
24 of a class claim even before the class has been certified. See Choo v. Wellnx Life Scis., Inc., 2019

25 U.S. Dist. LEXIS 181959, *2 (E.D. Cal. Oct. 18, 2019); see also Diaz v. Trust Territory of Pac.

26 Islands, 876 F.2d 1401, 1408 (9th Cir. 1989). However, the stipulation indicates that the Sanchez
27 case likely encompasses the class claims made in this case. At minimum, the stipulation clearly

28 shows that all claims by Rocha, the only class representative named, are now moot.
             Case 1:20-cv-00927-AWI-EPG Document 9 Filed 12/16/20 Page 2 of 2


 1           The Ninth Circuit has held that a “suit brought as a class action must as a general rule be
 2 dismissed for mootness when the personal claims of all named plaintiffs are satisfied and no class

 3 has been properly certified.” Employers-Teamsters Local Nos. 175 & 505 Pension Trust Fund v.

 4 Anchor Capital Advisors, 498 F.3d 920, 924 (9th Cir. 2007); see also Kuahulu v. Employers Ins.

 5 of Wausau, 557 F.2d 1334, 1336-37 (9th Cir. 1977). Here, no class has been certified, nor has a

 6 motion to certify a class been filed. Given the Sanchez class action, the Court is unaware of any

 7 reason why the general rule of Employers-Teamsters should not apply. Therefore, because

 8 Rocha’s claims are moot, the Court will not require any additional briefing prior to voluntary

 9 dismissal. Instead, the Court recognizes the stipulation and will order the Clerk to close this

10 matter.

11

12                                                 ORDER
13           Accordingly, IT IS HEREBY ORDERED that, in light of the parties Rule 41(a)(1)
14 stipulation for dismissal (Doc. No. 7), and the settlement reached in the Sanchez class action, this

15 case has terminated, and the Clerk shall CLOSE this case.

16
     IT IS SO ORDERED.
17

18 Dated: December 15, 2020
                                                  SENIOR DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                       2
